Filed 9/3/20 In re Leonardo D. CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

In re LEONARDO D., a Person
Coming Under the Juvenile Court                                    B302676
Law.
LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN                                            (Los Angeles County
AND FAMILY SERVICES,                                              Super. Ct. No. 19CCJP06162)

         Plaintiff and Respondent,

         v.

Z.K.,

         Defendant and Appellant.

      APPEAL from orders of the Superior Court of Los Angeles
County. Pete R. Navarro, Judge Pro Tempore. Affirmed.
      Anne E. Fragasso, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Mary C. Wickham, County Counsel, Kim Nemoy, Acting
Assistant County Counsel, and Tracey Dodds, Principal Deputy
County Counsel, for Plaintiff and Respondent.
                  __________________________
       Z.K. (Mother) appeals from the juvenile court’s order
terminating jurisdiction over her son, Leonardo D. We affirm.
                              FACTS
       Daniel D. (Father) and Mother are divorced and share
custody of five-year-old Leonardo. Their divorce was acrimonious
and they each have a restraining order against the other as a
result of domestic violence incidents between them. Their
custody exchange of Leonardo takes place at a police station.
       On July 18, 2019, Father informed the Los Angeles County
Department of Children and Family Services (DCFS) that Mother
hit Leonardo in the nose. Leonardo told Father about the
incident and the day afterward, when Father saw Leonardo,
Father noticed Leonardo’s nose was somewhat red and bruised.
Father also contacted the police, who went to Mother’s home to
investigate. When no one answered the door, the officers broke
down the door because they observed Leonardo in the window
without adult supervision. When the officers interviewed
Mother, they smelled alcohol on her breath. Mother denied
drinking, but stated she was taking prescription medication.
       Mother claimed she accidentally hit Leonardo in the nose
while they were playing Jiu Jitsu in the back seat of her friend’s
car. Leonardo initially confirmed Mother’s version of events,
because he was interviewed at Mother’s home and was afraid she
would overhear his statement. However, when the children’s
social worker interviewed Leonardo at Father’s home, he
admitted, “she went crazy and it was scary.” When urged to
describe the incident, Leonardo stated he was at the Santa
Monica Pier with Mother and Mother’s friend when she
“punched” him in the nose in the car. He denied he did anything
to provoke her. Leonardo also admitted Mother told him to lie to




                                2
the social worker about the incident. He also indicated Mother
sometimes “acts crazy” at night, explaining that he sees her
swaying, stumbling, and falling off a chair.
       Leonardo told the social worker he did not feel safe with
Mother because she scares him. Leonardo’s therapist indicated
his behavior had regressed since the incident and he was wetting
the bed.
       The children’s social worker scheduled an interview with
Mother at her home a few weeks after the incident. During the
interview, Mother appeared intoxicated. Her breath smelled like
alcohol, she spoke incoherently, and her eyes were glassy. She
also lost her balance walking to Leonardo’s room.
       When the children’s social worker interviewed Leonardo in
his bedroom, he reported Mother “has been acting crazy” and he
believed she drank alcohol. He admitted he was afraid to stay
with Mother. When the social worker left the bedroom to speak
with Mother, she found Mother passed out on the couch. The
social worker called Mother’s name three times before she
responded. The social worker indicated Leonardo was not safe
staying with Mother. In response, Mother became aggressive and
swung at the social worker. She yelled, “Fuck you bitch! You’re
not taking my kid.” She then stumbled into the bedroom and
grabbed Leonardo, making him cry. Mother told the social
worker, “Get the fuck out of my house you fucken [sic] bitch!”
       The social worker called the police and waited for them
outside. Leonardo ran outside because he did not want to be left
behind. Mother tried to force Leonardo into the home but lost her
balance and fell into the bushes. When a police officer arrived,
Leonardo ran to him for help.




                               3
       On September 20, 2019, DCFS filed a petition pursuant to
Welfare and Institutions Code section 300, subdivisions (a) and
(b),1 alleging Mother’s substance and alcohol abuse as well as her
physical abuse of Leonardo placed him at risk of harm. The
petition further alleged Father failed to protect Leonardo from
Mother. At the detention hearing, the juvenile court ordered
Leonardo removed from Mother’s home and placed with Father.
       In its jurisdiction/disposition report, DCFS described the
events leading to the section 300 petition as set forth above.
It also disclosed the family had a prior family maintenance case
from December 2016 to July 2018, based on sustained allegations
of domestic violence between Mother and Father and of harm to
Leonardo resulting from their mutual accusations that each
abused Leonardo during their custody dispute. The juvenile
court also sustained an allegation that Father engaged in
inappropriate sexual grooming practices with Leonardo.2 In that
prior case, Mother and Father were ordered to complete a
parenting program, attend domestic violence classes, and
participate in therapy. Father was also ordered to participate in
counseling to address sexual abuse awareness. The parents
complied with the case plan and DCFS recommended the juvenile
court terminate jurisdiction with an order for joint custody, which
the juvenile court issued on July 10, 2018.




1     All further section references are to the Welfare and
Institutions Code unless otherwise specified.

2     That finding was modified on appeal, as is discussed infra.




                                4
       The report also disclosed Mother admitted in later
interviews that she “lost control” and “can’t take care of Leo.”
She acknowledged she needed to address her substance abuse
before she could care for him again. Mother’s boyfriend had
previously reported to DCFS that Mother was using marijuana
and drinking alcohol. When Leonardo was removed from her
home, Mother asked her boyfriend for his help with alcohol
rehabilitation. He has since helped her attend daily Alcoholics
Anonymous (AA) meetings. He also reported she checked into the
hospital to detox after the detention hearing.
       DCFS recommended the juvenile court terminate
jurisdiction and issue a family court order granting sole custody
to Father with monitored visitation for Mother. It also
recommended any change to the custody order be contingent on
Mother successfully completing a substance abuse counseling
program and individual counseling. Leonardo’s counsel agreed
with DCFS’s recommendations.
       At the jurisdictional and dispositional hearing, the juvenile
court sustained the allegations regarding Mother. The petition
was amended by interlineation to remove the failure to protect
allegations against Father. Mother did not challenge the custody
order, but requested the juvenile court retain jurisdiction for six
more months to allow the court and DCFS to monitor Leonardo
while he was in Father’s custody, citing to Father’s prior
inappropriate sexual conduct.
       The juvenile court adopted the recommendations made by
DCFS. It terminated jurisdiction over Leonardo, awarded joint
legal custody to Mother and Father, awarded sole physical
custody to Father, granted Mother four hours of monitored visits
per week, and ordered her to complete a drug and alcohol




                                 5
program, attend AA meetings, and attend individual counseling.
The court issued the custody order on November 26, 2019.
Mother appealed.
                           DISCUSSION
       Mother contends the juvenile court abused its discretion
when it declined her request to maintain jurisdiction over
Leonardo for six months while Father had sole physical custody
of him. Mother asserts the prior sustained allegations regarding
Father’s inappropriate sexual behavior with Leonardo merited
continued court supervision, particularly since Father admitted
to DCFS that he continued to sleep with Leonardo. We disagree.
       Mother provides no authority that requires the juvenile
court to maintain jurisdiction over Leonardo based on a family
maintenance case that was closed in 2018. In the current
proceedings, no allegations have been sustained against Father,
much less ones involving inappropriate sexual behavior.
       In any event, we review the juvenile court’s custody order
and order terminating dependency jurisdiction under an abuse of
discretion standard and find the court acted within its discretion
in this case. (In re M.R. (2017) 7 Cal. App. 5th 886, 902.)
       Mother’s assertion that Father’s “known sexual grooming
techniques” warrant court supervision is unsupported by the
record. The record instead discloses the juvenile court previously
found Father did not sexually groom Leonardo and did not intend
to sexually abuse him.
       The original allegation sustained by the juvenile court in
2017 indicated Father “displayed inappropriate sexual
boundaries toward [the] child. Such inappropriate sexual
boundaries consisted of known sexual abuse grooming techniques
including but not limited to acclimating the child to be nude,




                                6
sleeping nude with the child, exposing his penis to the child, and
kissing the child on the lips.” Father challenged this
jurisdictional finding on appeal.
       In an unpublished opinion, we found Father’s behavior did
not amount to sexual grooming because the juvenile court
declined to find Father intended to sexually abuse Leonardo.
(In re Leonardo D. (Sept. 5, 2018, No. B286154) [nonpub. opn.].)
Nevertheless, we found Father’s behavior created the risk that
Leonardo would engage in sexually inappropriate behaviors and
be more vulnerable to pedophiles in the future, particularly if
Father continued his behavior as Leonardo aged. (In re
Leonardo, supra, B286154 at p. 23.) As a result, we removed the
reference to sexual grooming and construed the sustained
allegation against Father as follows: “On an ongoing basis since
May 2016, the child [Leonardo’s] father . . . engaged in
inappropriate sexual behavior with the child, including but not
limited to acclimating the child to be nude, sleeping nude with
the child, exposing his penis to the child, excessive kissing of the
child on the lips, and placing the child’s nude body and penis on
the father’s chest. Such behavior on the part of the child’s father
endangers the child’s physical and emotional health and safety
and places the child at risk of emotional harm or damages and
continued inappropriate sexual behavior.” (Id. at p. 23.) We
found substantial evidence supported this allegation and
affirmed the juvenile court’s findings as modified. (Id. at p. 24.)
As noted above, this prior family maintenance case was closed in
2018.
       The record in these dependency proceedings does not
disclose, and Mother does not assert, any continued inappropriate
sexual behavior by Father. We acknowledge that Leonardo




                                 7
reported he sleeps with Father and that Father admitted he stays
with Leonardo for a few hours until he falls asleep. However,
there is no indication there is anything sexual about this conduct;
neither report they sleep together in the nude, for example.
Given these facts, the juvenile court did not abuse its discretion
to decline Mother’s request to monitor Father’s custody of
Leonardo for six months.
       We are also unpersuaded that the juvenile court should
have continued jurisdiction to provide enhanced services to
Mother. By her own admission, Mother had already enrolled in a
treatment program and was attending AA meetings by the time
of the dispositional hearing. Moreover, the juvenile court ordered
Mother to treatment and counseling as part of its exit orders.
There was nothing to be gained in the way of further services to
Mother by continued jurisdiction under these circumstances.
                          DISPOSITION
       The juvenile court’s order terminating jurisdiction and the
custody order dated November 26, 2019 are affirmed.




                                          BIGELOW, P. J.
We Concur:



                  GRIMES, J.




                  WILEY, J.




                                8